Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 05/31/2022. In the instant amendment, claims 1 and 10 have been amended.
Claims 1-13 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 03/16/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2013/0124597 to Diao
[0059] The node aggregation system 04a for implementing a symmetric multi-processing system shown in FIG. 4-a not only includes the node aggregation module 402, the input/output device 403 and the computing node cluster 4011, the computing node cluster 4012, . . . , and the computing node cluster 401N, but also includes several feature nodes, for example, includes a feature node 4041, a feature node 4042, . . . , and a feature node 404N, as in a node aggregation system 04b for implementing a symmetric multi-processing system provided in an embodiment of the present invention shown in FIG. 4-b. Similar to the embodiment shown in FIG. 4-a, the node aggregation system 04b for implementing a symmetric multi-processing system at least includes one computing node cluster, and the computing node cluster at least includes one computing node. The computing node cluster forms a computing resource pool, and is adapted to process a data service; the node aggregation module 402 constitutes an aggregation network plane, and is connected to all the computing nodes in the computing node cluster through one same interface and connected to the input/output device 403 through several interfaces different from the same interface, that is, all the computing nodes in the computing node cluster are connected to the node aggregation module 402 through only one interface, and the node aggregation module 402 is connected to the input/output device 403 through several interfaces different from the converged interface.

US 2002/0178396 to Wong
[0085] Furthermore, automated cluster audit module 210 may be implemented in hardware, software, firmware, or a combination thereof. As illustrated in FIG. 2, in one of a number of possible embodiments, automated cluster audit module 210 is implemented in software or firmware that is stored in memory and that is executed by processor or any other suitable instruction execution system. If implemented in hardware, as in alternative embodiments, automated cluster audit module 210 may be implemented with any or a combination of the following technologies, which are all well known in the art: a discrete logic circuit(s) having logic gates for implementing logic functions upon data signals, an application specific integrated circuit (ASIC) having appropriate combinational logic gates, a programmable gate array(s) (PGA), a field programmable gate array (FPGA), etc.

US 2009/0071665 to Shoap
[0086] If all of the electric booster pumps 436A, 436B, 436C, 436D are turned on at once, the electric current traveling in the electric power wires 120 (shown in FIG. 1A) in the first wired fluid conduit 100A will be the total of the currents required by each of the group of electronic booster pumps 436A, 436B, 436C, 436D. If only the first and second electric booster pumps 436A, 436B are turned on, the water will be delivered only into the portable pool 1105. There will be no current flowing to power the third and fourth electric booster pumps 436C, 436D and the current in the first wired fluid conduit 100A will be diminished accordingly. If only the third and fourth electric booster pumps 436C, 436D are turned on, the water in the portable pool 1105 will be delivered to the fifth wired fluid conduit 100E. There will be no current flowing to power the first and second electric booster pumps 436A, 436B.

US 2013/0048095 to Wikfors
[0133] FIG. 16 represents an alternative HPLC flow system using a single quaternary pump 420 to dynamically formulate specific mobile phase compositions. Pump 420 uses a low pressure proportioning valve to draw simultaneously from a bank of four solvent reservoirs 430 in varying ratios. The aspirated mixture is drawn through the pump heads and typically a pulse damper and or internal mixer completes the mixing process of the mobile phase. The pump delivers to module cluster 340 and the flow stream terminates in HPLC waste vessel 350 as described earlier. Because the internal dwell volume of quaternary systems tends to be larger and the individual components of the mobile phase are aspirated rather than pumped by positive displacement, quaternary HPLC systems are typically not considered as precise as binary systems in very highly demanding applications. However, such limitation is typically taken into account during method development and extreme performance demands such as very fast gradients or ultra high pressures are typically avoided. Under less stringent conditions, little difference is seen between low and high pressure mixing systems found in binary and quaternary system respectively. Like binary HPLC systems, quaternary flow systems are capable of isocratic or gradient elution chromatography for either reversed phase or normal phase HPLC with the same performance limitations in normal phase.

[0134] FIG. 17 illustrates a system that includes pump 310, high pressure mixer 330, and HPLC module cluster 340 which are essentially identical to those found in binary HPLC systems as illustrated in FIG. 15. For some types of HPLC modules, minor modifications are made such as converting injectors back to conventional sample loop injection modes or adapting detector cells for high pressure. New components in the SFC flow system include CO2 source 370, optional booster pump 380, CO2 metering pump 390, back pressure regulator (BPR) 400 and SFC waste container 410. The specialized equipment is required for the precise delivery of CO2 into the chromatographic system. Further, the mobile phase once mixed must be maintained at pressure generally above 80 bar to remain miscible. Since these pressures would otherwise be lost after the separation column, BPR 400 is required. Finally, custom waste container 410 is required that receives both expanded CO2 vapor and liquid organic modifiers and collects the liquid phase prior to venting. pSFC flow systems of the configuration of FIG. 17 are capable of isocratic or gradient elution chromatography generally for normal phase separations exclusively.

US 2013/0282787 to Lippert
[0101] In a further embodiment the booster group BG itself may be connected to the communication infrastructure of the computation nodes CN or an intermediate communication infrastructure. The communication infrastructures may generally differ among other characteristics in their topology, bandwidth, communication protocols, throughput and message exchange. A booster B may for example comprise 1 to 10.000 booster nodes BN, but is not restricted to this range. The resource manager RM may generally manage parts of the booster nodes BN and can therefore partition the overall number of booster nodes BN and dynamically form boosters B out of said number of booster nodes BN. The switching unit S may be implemented by a switch, a router or any network device.

[0102] The person skilled in the art appreciates further arrangements of the components of the computer cluster arrangement. For instance the database DB may be accessed by further components, respectively nodes of the computer cluster arrangement. The illustrated computation nodes CN as well as the illustrated booster group BG may be one of many further computation nodes CN as well as one of many booster groups BG, respectively, which access the resource manager RM and/or the communication infrastructure IN. Furthermore acceleration can also be performed reversely by outsourcing at least a part of the computation task from at least one booster B to at least one computation node.

US 2016/0192379 to Behravan
[0072] As an example, assume that the mobile terminal 10 is supposed to transmit/receive one cluster of uplink/downlink data to/from the first wireless network access point 12 and another cluster of uplink/downlink data with the same size to/from the second wireless network access point 13. Here, a cluster is defined as a group of contiguous Physical Resource Blocks (PRBs). In some texts, this cluster is referred to as a subband. Two wireless network access points may have differing orders of preference for resource grants/allocations with respect to an available cluster, for example, due to the respective qualities of the propagation channel in that cluster. An example of ordered preferences for resources is shown in FIG. 9. In this case, if the first wireless network access point 12 is prioritized over the second wireless network access point 13, then the first wireless network access point 12 gets cluster 3 and the second wireless network access point 13 gets cluster 4, which is not the best cluster of resources for the second wireless network access point, but is the second best and does not collide with clusters used by the first wireless network access point 12. Note that in the uplink we may also need to ensure that an assignment of multiple clusters to a given link uses contiguous resources, to minimize impairments to the mobile terminal's receiver. In this particular example, then, the second wireless network access point 13 may only be assigned the best available contiguous clusters, in view of the cluster or clusters already assigned to the first wireless network access point 12.

[0075] According to another example, one wireless network access point may be prioritized over another based on a predefined rule of prioritization. For instance, in a dual connectivity scheme, one of the wireless network access points may be configured as an anchor node (e.g. Master eNB or base station) while the other one is configured as a booster node (e.g. Secondary eNB or base station). In this case, a rule of prioritization may be, for example, that the anchor node is always prioritized over the booster node. According to still another example, the predefined rule may specify that a link with a larger uplink or downlink buffer status, i.e. a link on which the mobile terminal 10 has more data to send, is prioritized by the mobile terminal 10. A variation applicable to all of these approaches is that the anchor node can be configured to make a decision on which wireless network access point should be prioritized, e.g., based on buffer status or other parameter(s).

As Applicants pointed out in the Remarks, the prior art of record (Cruz-Aguilar in view of Souder, Rao, Bolshinsky, Diao, Wong, Shoap, Ekfors, Lippert, and Behravan) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a plurality of different modules including at least a cluster module and a booster module, each of the plurality of different modules including a plurality of nodes; and a modular computing abstraction layer distributed across the plurality of nodes and providing (i) intra- and inter-module communication, (li) a node and module operational state management function, and (iii) a resource management function for the plurality of nodes of the plurality of different modules ...” and similarly recited in such manners in other independent claim 10.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-13 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193